DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  claim 11 is withdrawn the text should remain present unless the claim is canceled.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delabie (US 2012/0179108) in view of Takemoto (US 2016/0082199) and Siebers et al. (US 2013/0158485 A1).  
With regard to claims 1, 4, and 6, Delabie teaches a medical device for use in delivering a medical solution into a body of a patient, comprising:  5an elongated main body defining a reservoir for containing a medical solution (Fig. 2A member 2, [0035]); a longitudinal tip extending axially and distally from the main body, the longitudinal tip defining a fluid path extending axially through the longitudinal tip and in fluid communication with the reservoir (Fig. 4 member 3, channel 4, [0035]); and a gripping portion formed on an outer surface of the longitudinal tip (exemplary Fig. 4 member 12, [0048]), 10wherein wherein the main body and longitudinal tip are made of glass ([0035]).  Delabie do not disclose the roughened portion to have three to eight ribs.  However, Takemoto teach roughened portions for gripping between components can comprise various equivalent configurations including blast process or various cuts including horizontal cuts with an average roughness of at least 0.2µm (Fig. 3A, [0036], [0042]).  Further, Siebers et al. teach a roughness value for a grip portion to be between 0.3µm to 2µm ([0026]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a roughened surface in Delabie comprised of ribs as Takemoto teach various equivalent roughening means which would yield the same result and further to use a roughness between 0.5µm to 3µm as Takemoto teach using values of at least 0.2µm and Siebers et al. teach values between 0.3µm to 2µm are effective for gripping.  Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use three to eight ribs as one of ordinary skill in the art would be able to select the number of ribs, spacing between the ribs, and axial extent of the ribs needed to achieved the desired gripping.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
With regard to claim 2, in order to have ribs the placement is necessarily pre-determined.
With regard to claim 3, in Fig. 2 Takemoto shows that protrusions of the roughened portion may be rounded.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use rounded ribs as Takemoto show such a shape is art effective for gripping.
With regard to claim 5, Takemoto teach roughened portions for gripping between components can comprise various equivalent configurations including blast process or various cuts including horizontal cuts with an average roughness of at least 0.2µm (Fig. 3A, [0036], [0042]).  As Takemoto teach using values greater than .2 µm it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use three to eight ribs as one of ordinary skill in the art would be able to select a height value for the ribs greater than this between 01 mm to .1 mm as needed to achieved the desired gripping.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  One of ordinary skill would be able to determine the necessary height to achieve the desired grip strength.
With regard to claim 7, see exemplary tip in Fig. 3A, the frustoconical shape is described in [0036].
With regard to claim 8, Delabie teaches an assembly for use in delivering medical solution to a body of a patient, the assembly comprising:  35the device according to any one of claim 1 (see the rejection above); andWO 2018/122366PCT/EP2017/08479711 an additional element fitted onto the gripping portion of the longitudinal tip (Fig. 4 member 8).
With regard to claim 10, member 8 is taken as a tip cap as is it placed on (caps) the tip (exemplary Figs. 2B and 3B).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delabie (US 2012/0179108), Takemoto (US 2016/0082199), and Siebers et al. (US 2013/0158485 A1) as applied to claim 8 above, and further in view of Ritger et al. (US 5,851,201).
With regard to claim 9, Delabie teaches that the adapter connects to various connectors ([0035]) but does not explicitly disclose this connects to a needle, though such a structure would appear to be needed for the connections listed.  However, Ritger et al. teach such a tip on a barrel may equivalently connect to various needle or catheter hubs for fluid delivery (Col. 3 lines 8-23).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to connect the device to a needle hub in Delabie as such would yield delivery as listed in Delabie and Ritger et al. teach such is an equivalent delivery means and would yield the same predictable result.

Response to Arguments
Applicant’s arguments, see Pg. 4, filed October 25, 2022ober, with respect to the rejection of claim 5 under 35 U.S.C. 112 have been fully considered and are persuasive.  The 35 U.S.C. 112 rejection of claim 5 has been withdrawn. 
Applicant's arguments filed October 25, 2022 have been fully considered but they are not persuasive regarding the rejections under 35 U.S.C. 103.  Applicant argues Takemoto does not teach ribs.  The claim does not provide any particular structure, extent, or definition of the term “rib.”  Merriam-Webster defines a rib as “an elongated ridge” (https://www.merriam-webster.com/dictionary/rib).  The Examiner maintains the roughened portions as shown in Takemoto are formed by elongated ridges.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783